                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

DOMAIN PROTECTION, LLC,                           §
          Plaintiff,                              §
v.                                                §   Civil Action No. 4:18-cv-792
                                                  §   Judge Mazzant
SEA WASP, LLC, ET. AL.                            §
           Defendants.                            §


                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Sea Wasp’s: (1) Motion to Compel (Dkt. #141); and (2) Second

Motion to Compel Deposition of Plaintiff and Lisa Katz, and to Extend Time to Complete

Discovery (Dkt. #221). Having considered the motion and the relevant pleadings, the Court finds

that the Motion to Compel (Dkt. #141) is DENIED as moot. The Second Motion to Compel

Deposition of Plaintiff and Lisa Katz, and to Extend Time to Complete Discovery (Dkt. #221),

however, is GRANTED in part and DENIED in part.

                                        BACKGROUND

       The Court need not summarize the disputed facts as laid out by the parties in their briefing.

A review of the procedural history of this action is sufficient. On May 3, 2019, the Court ordered

the parties to set the Rule 30(b)(6) deposition of Lisa Katz by the following week. Following the

inability of the parties to agree on matters surrounding the 30(b)(6) deposition, the Court ordered

that the deposition be held on May 31, 2019. The Court then granted in part and denied in part

Plaintiff’s Motion for Protective Order (Dkt. #131) thus creating the topics for the deposition

(Dkt. #149). The Court also granted Sea Defendant Sea Wasp’s Motion to Compel Production of

Documents from Domain Protection, LLC (Dkt. #148). On May 28, 2019, the Court Ordered

Defendant to appear in Sherman as noticed for a period of 7 hours to complete the deposition. On
June 3, 2019, a Hotline Order was entered which ordered that the parties either complete the

deposition as scheduled or determine a mutually agreeable time to reconvene and complete the

deposition (Dkt. #156). On August 20, 2019, the Court extended the discovery deadline for Sea

Wasp for discovery matters sought by Sea Wasp prior to June 19, 2019 (Dkt. #229). The Court

construed its Order to mean that, “to the extent any such requests are justified, Domain Protection

cannot avoid complying with these requests simply through its delay tactics” (Dkt. #229). With that

being said, the Court also granted Domain Protection’s Motion for Protective Order (Dkt. #218) and

thus prohibited Sea Wasp from deposing a party it first noticed two months after the discovery deadline

passed (Dkt. #229). The Final Pretrial Conference in this action is set for December 6, 2019.

       In the midst of all of this procedural history, Sea Wasp filed its Motion to Compel whereby

it requests that the Court order Domain Protection to provide for a deposition of its Rule 30(b)(6)

representative, award attorneys’ fees and costs, and provide any other just relief (Dkt. #141).

Domain Protection opposed this Motion (Dkt. #155). Sea Wasp followed its Motion up with a

Second Motion to Compel Deposition of Plaintiff and Lisa Katz and to Extend Time to Complete

Discovery (Dkt. #221). In its Second Motion, Sea Wasp requests that the Court compel the

deposition of Lisa Katz, order Domain Protection to comply with its discovery requirements under

the Court’s Scheduling Order, order the deposition of Chris Payne, and award any reasonable fees

and expenses for bringing this Motion (Dkt. #221). Domain Protection again opposed Sea Wasp’s

Motion (Dkt. #243). The Court now turns to the present Motions.

                                       LEGAL STANDARD

       Under Federal Rule of Civil Procedure 26(b)(1), parties “may obtain discovery regarding

any non[-]privileged matter that is relevant to any party’s claim or defense . . . .” FED. R. CIV. P.

26(b)(1). Relevance, for the purposes of Rule 26(b)(1), is when the request is reasonably

calculated to lead to the discovery of admissible evidence. FED. R. CIV. P. 26(b)(1); Crosby v. La.

                                                  2
Health & Indem. Co., 647 F.3d 258, 262 (5th Cir. 2011). The Court’s scheduling order requires

that the parties produce, as part of their initial disclosure, “documents containing, information

‘relevant to the claim or defense of any party.’” (Dkt. #12 at p. 2). Moreover, the Local Rules of

the Eastern District of Texas provide further guidance suggesting that information is “relevant to

any party’s claim or defense [if]: (1) it includes information that would not support the disclosing

parties’ contentions; . . . (4) it is information that deserves to be considered in the preparation,

evaluation or trial of a claim or defense. . . .” LOCAL RULE CV-26(d). It is well established that

“control of discovery is committed to the sound discretion of the trial court.” Freeman v. United

States, 556 F.3d 326, 341 (5th Cir. 2009) (quoting Williamson v. U.S. Dep’t of Agric., 815 F.2d

368, 382 (5th Cir. 1987)).

       Rule 37 of the Federal Rules of Civil Procedure allows a discovering party, on notice to

other parties and all affected persons, to “move for an order compelling disclosure or discovery.”

FED. R. CIV. P. 37(a)(1). The moving party bears the burden of showing that the materials and

information sought are relevant to the action or will lead to the discovery of admissible evidence.

Export Worldwide, Ltd. v. Knight, 241 F.R.D. 259, 263 (W.D. Tex. 2006). Once the moving party

establishes that the materials requested are within the scope of permissible discovery, the burden

shifts to the party resisting discovery to show why the discovery is irrelevant, overly broad, unduly

burdensome or oppressive, and thus should not be permitted. Id.

       Federal Rule of Civil Procedure 34 governs requests for production of documents,

electronically stored information, and tangible things. Rule 34 requires responses to “either state

that inspection and related activities will be permitted as requested or state with specificity the

grounds for objecting to the request, including the reasons.” FED. R. CIV. P. 34(b)(2)(B). “An

objection [to the entire request] must state whether any responsive materials are being withheld on



                                                 3
the basis of that objection.” FED. R. CIV. P. 34(b)(2)(C). On the other hand, “[a]n objection to part

of a request must specify the part and permit inspection of the rest.” FED. R. CIV. P. 34(b)(2)(C).

        After responding to each request with specificity, the responding attorney must sign their

request, response, or objection certifying that the response is complete and correct to the best of

the attorney’s knowledge and that any objection is consistent with the rules and warranted by

existing law or a non-frivolous argument for changing the law. FED. R. CIV. P. 26(g). This rule

“simply requires that the attorney make a reasonable inquiry into the factual basis of his response,

request, or objection.” FED. R. CIV. P. 26(g) advisory committee note (1983).

        The federal rules follow a proportionality standard for discovery. FED. R. CIV. P. 26(b)(1).

Under this requirement, the burden falls on both parties and the court to consider the

proportionality of all discovery in resolving discovery disputes. FED. R. CIV. P. 26(b)(1), advisory

committee note (2015). This rule relies on the fact that each party has a unique understanding of

the proportionality to bear on the particular issue. Id. For example, a party requesting discovery

may have little information about the burden or expense of responding. Id. “The party claiming

undue burden or expense ordinarily has far better information—perhaps the only information—

with respect to that part of the determination.” Id. The moving party “may well need to make its

own showing of many or all of the proportionality factors, including the importance of the issues

at stake in the action, the amount in controversy, the parties’ relative access to relevant information,

the parties’ resources, and the importance of the discovery in resolving the issues.” Samsun Elecs.

Am. Inc. v. Yang Kun “Michael” Chung, 325 F.R.D. 578, 592 (N.D. Tex. 2017).

                                             ANALYSIS

        The Motions and procedural history here are straightforward.             Sea Wasp has been

attempting to depose Lisa Katz both in her 30(b)(6) capacity and personal capacity for some time



                                                   4
now. Domain Protection and Sea Wasp each claim to be the victim of gamesmanship and point

the finger toward the other party, arguing that the only reason Katz has not been deposed is because

of the other party’s misconduct. The Court has intervened in this dispute multiple times. The

Final Pretrial Conference is scheduled for December 6, 2019. Katz is a crucial witness in this case.

And no amount of volatile briefing will persuade the Court that discovery need not occur.

Accordingly, the Court orders that the deposition of Lisa Katz in her 30(b)(6) and personal capacity

must occur, or be completed, by 11:59 p.m. on November 19, 2019 in Sherman, Texas. Should

Katz fail to make herself available for each deposition by the Court’s deadline, the Court will

permit leave for Sea Wasp to file a motion for sanctions.

       Sea Wasp’s remaining requested relief is denied. The Court has already stated that Sea

Wasp may not challenge Quantec’s assignment of the Domain Names (Dkt. #230, p. 8–9). And

as to the deposition of Chris Payne, the Court refers Sea Wasp to Dkt. #229 where the Court

explicitly stated that Sea Wasp’s former attempt to extend discovery “will be only be granted to

any discovery Sea Wasp first sought before June 19, 2019—the discovery deadline” (Dkt. #229).

The Court will not discuss this matter again. Finally, Sea Wasp requests attorney’ fees and costs

for defending its Motion. Put simply, neither party is innocent here and neither party is entitled to

an award of fees or costs. Accordingly, the Courts grants in part and denies in part Sea Wasp’s

Second Motion to Compel Deposition of Plaintiff and Lisa Katz, and to Extend Time to Complete

Discovery (Dkt. #221) and denies, as moot, Sea Wasp’s Motion to Compel (Dkt. #141).

                                         CONCLUSION

       It is therefore ORDERED that Sea Wasp’s Motion to Compel (Dkt. #141) is DENIED as

moot and Sea Wasp’s Second Motion to Compel Deposition of Plaintiff and Lisa Katz, and to

Extend Time to Complete Discovery (Dkt. #221), is GRANTED in part and DENIED in part.



                                                 5
           Lisa Katz is hereby ORDERED to make herself available for deposition, both in her

    personal and Rule 30(b)(6) capacity, by November 19, 2019 in Sherman, Texas. Both depositions

.   must be completed by 11:59 p.m. on November 19, 2019.

           The remainder of Sea Wasp’s requested relief, namely, Sea Wasp’s request for: (1)

    production of assignment documents; (2) the deposition of Chris Payne; and (3) attorneys’ fees

    and costs are DENIED.

         SIGNED this 28th day of October, 2019.




                                      ___________________________________
                                      AMOS L. MAZZANT
                                      UNITED STATES DISTRICT JUDGE




                                                  6
